EXHIBIT THIRD SUPPLEMENTAL INDENTURE FIRSTENERGY NUCLEAR GENERATION CORP. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee Dated as of December 1, 2009 Providing among other things for First Mortgage Bonds, Collateral SeriesK of 2009 due 2012 Supplemental to Open-End Mortgage, General Mortgage Indenture and Deed of Trust, Dated as of June 1, 2009 THIS THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of December 1, 2009, between FIRSTENERGY NUCLEAR GENERATION CORP., a corporation organized and existing under the laws of the
